Motion of State to dismiss the appeal of the defendant and defendant’s counsel’s motion to withdraw as counsel for the defendant are assigned to the calendar for oral argument on October 12, 1976 at 9:30 a.m. The defendant is ordered to appear on said date *918to be heard with reference to the above motions.
Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for plaintiff. William F. Reilly, Public Defender, Barbara Hurst, Asst. Public Defender, for defendant.